UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6766


LARYAN ALAN WILSON,

                     Plaintiff - Appellant,

              v.

HERACHIO M. HAYWOOD; TIMOTHY J. MCKOY; REGINALD R.
MEWBORN; SGT. DUNN,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, District Judge. (5:19-ct-03253-D)


Submitted: September 30, 2021                                 Decided: October 25, 2021


Before NIEMEYER and THACKER, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


LaRyan Alan Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       LaRyan Wilson appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint as frivolous. We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. Wilson v. Haywood, No. 5:19-ct-03253-

D (E.D.N.C. Apr. 13, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2